t c memo united_states tax_court gary w swanson petitioner v commissioner of internal revenue respondent docket no filed date vivian d hoard for petitioner brenda m fitzgerald for respondent memorandum opinion goeke judge the instant matter is before the court on petitioner’s amended motion for litigation costs under sec_7430 the issue we must decide is whether petitioner i sec_1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure entitled to litigation costs pursuant to sec_7430 and sec_6673 for the reasons stated herein we find that petitioner did not submit a qualified_offer that respondent’s position was substantially justified in opposing petitioner’s claim of reasonable_cause and that respondent did not unreasonably multiply the proceedings in this case thus we hold that petitioner is not entitled to an award of litigation costs this court ruled in favor of petitioner in swanson v commissioner tcmemo_2009_31 and we incorporate herein the facts set forth in that opinion background this case involves petitioner’s tax_year petitioner invested in california jojoba ventures california jojoba a jojoba plant partnership in petitioner was required to invest dollar_figure petitioner invested dollar_figure of his own money and signed a promissory note for the remaining dollar_figure shortly thereafter california jojoba requested additional funding from its partners but petitioner refused to contribute any additional funds petitioner claimed a dollar_figure net_loss from california jojoba on schedule e supplemental income schedule attached to his form_1040 u s individual_income_tax_return for on date respondent sent a notice of final_partnership_administrative_adjustment fpaa for the taxable_year to the tax_matters_partner of california jojoba the fpaa disallowed claimed research_and_development costs and disallowed dollar_figure of california jojoba’s claimed loss a petition on behalf of california jojoba was filed on date on date the parties in cal jojoba investors v commissioner docket no filed a stipulation to be bound setting forth their agreement that the outcome of this case was to be determined by the result reached in utah jojoba i research v commissioner docket no on date the court issued an opinion in that case sustaining respondent’s adjustments and a decision was entered on date see utah jojoba i research v commissioner tcmemo_1998_6 utah jojoba i on date respondent filed a motion for entry of decision or to appoint a tax_matters_partner in the case at docket no asserting that pursuant to the stipulation to be bound a decision should be entered in accord with the court’s holding in utah jojoba i or in the alternative that a new tax_matters_partner be appointed on date the court’s order to show cause was deemed absolute and respondent’s motion for entry of decision was granted the court further ordered that the partnership_item adjustments for california jojoba’s taxable_year were correct as determined and set forth in the fpaa dated date respondent examined petitioner’s tax_return and disallowed the claimed loss relating to petitioner’s investment in california jojoba on date respondent issued the affected items notice_of_deficiency with respect to petitioner’s tax_year imposing the sec_6653 and additions to tax on date petitioner timely filed a petition with this court alleging that respondent erred in imposing the additions to tax a trial was held on date at the court’s trial session in atlanta georgia petitioner in addition to arguing that he was not negligent in his reporting of the california jojoba loss on his income_tax return argued at trial and on brief that he was not liable for sec_6621 tax- motivated interest in swanson v commissioner supra we held that petitioner was not liable for the sec_6653 and negligence additions to tax but we found that we did not have jurisdiction to determine whether petitioner was liable for the sec_6621 tax-motivated interest on date a decision was entered implementing the findings of swanson on date petitioner filed a motion for litigation costs pursuant to rule and sec_7430 and sec_6673 on date we issued an order vacating our decision 2on date petitioner filed his petition in docket no for a review of respondent’s refusal to abate interest pursuant to sec_6404 on date petitioner filed an amended motion for litigation costs petitioner’s amended motion provides that petitioner has paid dollar_figure in fees and expenses petitioner’s amended motion requests that we assess litigation costs against respondent in the amount of dollar_figure per hour plus expenses award costs and fees to petitioner in the amount of dollar_figure for fees already paid and award costs to petitioner’s counsel in the amount of dollar_figure on date respondent filed a response and objection to petitioner’s amended motion for litigation costs because the parties’ pleadings provide the facts necessary to decide this motion no hearing is necessary discussion sec_7430 authorizes the award to a prevailing_party of reasonable_litigation_costs paid_or_incurred in a court_proceeding which is brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty under the internal_revenue_code the taxpayer must establish that he is the prevailing_party has exhausted the available administrative remedies has not unreasonably protracted the court proceedings and has claimed litigation costs that are reasonable sec_7430 and b the moving party bears the burden of proving that these requirements are met rule e a taxpayer is generally the prevailing_party if the taxpayer substantially prevailed with respect to either the amount in controversy or the most significant issue or set of issues sec_7430 under sec_7430 even if the taxpayer meets the requirements of a prevailing_party under sec_7430 the taxpayer will not be treated as a prevailing_party if the commissioner’s position in the proceeding was substantially justified under sec_7430 a party shall also be treated as the prevailing_party if the liability of the taxpayer pursuant to the judgment in the proceeding determined without regard to interest is equal to or less than the liability of the taxpayer which would have been so determined if the united_states had accepted a qualified_offer of the party under subsection g the qualified_offer provision of sec_7430 applies without regard to whether the commissioner’s position in the matter is substantially justified see 117_tc_48 affd 55_fedappx_476 9th cir estate of lippitz v commissioner tcmemo_2007_293 a qualified_offer is defined in sec_7430 as a written offer which a is made by the taxpayer to the united_states during the qualified_offer_period b specifies the offered amount of the taxpayer’s liability determined without regard to interest c is designated at the time it is made as a qualified_offer for purposes of this section and d remains open during the period beginning on the date it is made and ending on the earliest of the date the offer is rejected the date the trial begins or the 90th day after the date the offer is made petitioner’s offer in effect was that he would pay the underlying liability and the statutory interest on the deficiency but would not have to pay the negligence additions to tax under sec_6653 and tax-motivated interest pursuant to sec_6621 respondent argues that petitioner’s offer was not a qualified_offer because the offer included the sec_6621 tax-motivated interest respondent contends that the inclusion of tax- motivated interest was incorrect because a qualified_offer cannot include interest unless the taxpayer’s liability for interest is a contested issue in an administrative or court_proceeding as we found in swanson v commissioner tcmemo_2009_31 we lacked jurisdiction in this proceeding to determine whether petitioner is liable for sec_6621 tax-motivated interest respondent points to this finding and argues that because we lacked jurisdiction over that interest and because a qualified_offer can include only items that are contested issues petitioner’s inclusion of tax-motivated interest renders his offer invalid petitioner’s offer provided that petitioner makes this qualified_offer pursuant to section to pay the underlying tax and any interest determined at the conclusion of a separate proceeding involving interest mr swanson does not owe negligence penalties for the same reason he would not owe any tax- motivated interest either sec_7430 provides that an offer which is a qualified_offer specifies the offered amount of the taxpayer’s liability determined without regard to interest sec_301_7430-7 proced admin regs provides that the amount of a qualified_offer must be with respect to all of the adjustments at issue in an administrative or court_proceeding at the time the offer is made and only those adjustments accordingly sec_301_7430-7 proced admin regs provides that an offer will not be considered a qualified_offer if it includes interest unless interest is a contested issue we lacked jurisdiction in this deficiency case to determine whether petitioner was liable for tax-motivated interest pursuant to sec_6621 see swanson v commissioner supra petitioner’s offer did not constitute a qualified_offer because it included interest over which we lacked jurisdiction see sec_301_7430-7 proced admin regs petitioner has filed another petition with this court challenging respondent’s determination not to abate pursuant to sec_6404 the sec_6621 tax-motivated interest see swanson v commissioner docket no accordingly petitioner’s offer was not a qualified_offer further even if we were to treat petitioner’s offer as a qualified_offer petitioner would not be treated as the prevailing_party because petitioner’s tax_liability after our decision in swanson v commissioner tcmemo_2009_31 was not less than his qualified_offer see sec_7430 had respondent accepted petitioner’s qualified_offer petitioner would not have been liable for either the sec_6653 negligence_penalty or the sec_6621 tax-motivated interest as a result of our decision in swanson petitioner was not liable for the sec_6653 negligence_penalty but he remains liable for the sec_6621 tax-motivated interest petitioner’s liability after swanson is thus higher than that contained in his qualified_offer and petitioner would not be treated as the prevailing_party see sec_7430 because petitioner did not submit a qualified_offer his request for litigation fees will fail if respondent establishes that respondent’s position was substantially justified see sec_7430 respondent argues that his position was substantially justified in general the commissioner’s position is substantially justified if on all of the facts and circumstances and the legal precedents relating to the case the commissioner acted reasonably 487_us_552 89_tc_79 affd 861_f2d_131 5th cir to be substantially justified the commissioner’s position must have a reasonable basis in both law and fact pierce v underwood supra a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite construing similar language in the equal_access_to_justice_act thus the commissioner’s position may be incorrect but nevertheless be substantially justified ‘if a reasonable person could think it correct’ 108_tc_430 quoting pierce v underwood supra pincite n the relevant inquiry is whether the commissioner’s position was reasonable given the known facts and circumstances at the time that the commissioner took his position as well as any applicable legal precedents maggie mgmt co v commissioner supra pincite 85_tc_927 the position_of_the_united_states under consideration with respect to the recovery_of litigation costs is the position taken by the commissioner in the answer to the petition 930_f2d_759 9th cir respondent has maintained the same position throughout that petitioner was negligent in his reporting of the jojoba partnership loss see maggie mgmt co v commissioner supra pincite respondent argues that his position was reasonable in the light of then-existing legal precedent respondent further contends that the facts could have supported a finding that petitioner was negligent respondent points to his arguments at and after the trial that petitioner’s lack of experience and his knowledge of potential tax benefits required him to obtain an additional opinion on the investment respondent contends that those facts could have supported a finding of negligence in view of caselaw at the time this case was tried respondent’s position was reasonable throughout the time he took it and maintained it given the known facts and circumstances see hennessey v commissioner tcmemo_2007_ affd without published opinion aftr 2d ustc par big_number 5th cir vasquez v commissioner tcmemo_2007_6 affd 284_fedappx_381 9th cir a reasonable person could think that respondent’s position was correct on the basis of precedent at that time other jojoba partnership cases with similar but not identical facts have resulted in the negligence additions to tax being upheld see eg helbig v commissioner tcmemo_2008_243 heller v commissioner tcmemo_2008_232 welch v commissioner tcmemo_2002_39 christensen v commissioner tcmemo_2001_185 serfustini v commissioner tcmemo_2001_183 nilsen v commissioner tcmemo_2001_163 hunt v commissioner tcmemo_2001_15 glassley v commissioner tcmemo_1996_206 accordingly respondent’s position was substantially justified and petitioner is not entitled to litigation costs see sec_7430 hennessey v commissioner supra vasquez v commissioner supra petitioner also seeks fees pursuant to sec_6673 which allows this court to award attorney’s fees and costs when an attorney appearing on behalf of the commissioner of internal revenue has multiplied the proceedings in any case unreasonably and vexatiously respondent’s counsel has not multiplied the proceedings in this case unreasonably and petitioner is not entitled to fees pursuant to sec_6673 based on the foregoing an appropriate order and decision will be reentered
